Title: José Corrêa da Serra to Thomas Jefferson, 6 September 1813
From: Corrêa da Serra, José
To: Jefferson, Thomas


            
              Sir Philadelphia 6 Septber 1813
              Together with this Letter i forward to you by the post office the book of Senator Fossombroni. The 1st part of the book is wholly antiquarian, and though highly curious to Italian readers, is of Little interest to any other; the second part will give you an idea of that ingenious and
			 experimented practice.
			 If it was
			 judged proper to familiarize the Americans with it then it would be necessary to extract and translate what
			 relates to it, in Fossombroni’s memoir on this matter (which is printed in the 3d vol. of the transactions of the Italian society) and in the tracts of
			 the Florentine collection of hydraulic books.
              Permit me to expose an idea which came to my memory in reading the unlucky accident of the two schooners upset in Lake Ontario in these Last cruizes of Comre Chauncey. In the time of Suwarow’s campaign, the English assisted the house of Austria in building a flotilla of war in the Lake of Constance, and sent an English officer of the name of Williams to command it. As it was the first instance of a Lake navy in the actual state of naval improvement, i heard many
			 interesting observations, made by competent judges, and particularly on the
			 necessity of making alterations in the construction, because sea water being considerably heavier than fresh water, seemed to indicate that at Least the prominence of the Keel
			 ought to be in an
			 inverse ration ratio to the weight of the water, in order to give steadiness to the ship, and safety to its navigation. That a merchant ship had not the same necessity of hazardous manoeuvres, and consequently
			 Less occasion of feeling the necessity of such an alteration. Has this been attended to, by your naval constructors in the Lakes?
              When i returned to Washington with Col. Randolph we missed to meet Mr Madison. I write to him as is my duty in Leaving
			 this continent, but i remember you of Mr Warden’s title of Consul general, about which you were so good as to promise me your interest. I have Learned since i am in Philadelphia that Mr Sylvanus Bourne had the same title in Holland when that country enjoyed a government of its own.
              In a few days i go to the northern ports in order to find embarkation for the Peninsula.
			 Whatever occasions there or elsewhere may occur of obeying your commands, Mr Vaughan will forward them to me. I will profit of the Leave i obtained of writing to you if i meet with, or think any thing
			 worth your notice, but do not exact any answer but what you will think
			 fit. I hope you will find me always
              Most sincerely yoursJoseph Corrêa de Serra
            
            
              P.S. I enclose Mr Cuvier’s paper, and write to him, that if it is possible to have the objects, it will be by your means and care.
            
          